DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 4 and canceled claims 1-3 and 5-29. Claim 4 is pending.
The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details. 
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have overcome the prior art rejections of record.
The amendments to the claims have necessitated new double patenting rejections. See double patenting rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/7/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/7/2022, with respect to the prior art rejections of record have been fully considered and are persuasive.  
The prior art rejections have been withdrawn. 

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “a method for producing an extract enriched in tetrahydrocannabinol and completely depleted in all other cannabinoids”.
	Applicant’s specification as originally filed contains support for a method which completely depletes cannabinoids other than THC. For example, Applicant’s specification discloses “This permits the reliable enrichment of THC, while other cannabinoids are completely depleted,” (Page 8 Lines 6-8). Furthermore, Applicant’s Table 1 (page 23 of specification) shows the composition of a product enriched in THC and completely depleted in CBD.
	However, Applicant’s specification does not contain support for producing an extract enriched in tetrahydrocannabinol and completely depleted in all other cannabinoids. The phrase, “this permits the reliable enrichment of THC, while other cannabinoids are completely depleted,” (Page 8 Lines 6-8), does not necessarily indicate that ALL other cannabinoids are completely depleted, merely that other cannabinoids (i.e. some other cannabinoids) are completely depleted. Furthermore, the product detailed in Table 1 (page 23 of specification), while completely depleted of CBD is not depleted of all other cannabinoids besides THC. Specifically, the product comprises a small fraction of CBN and CBC.
	In view of the above, the recitation of “extract enriched in tetrahydrocannabinol and completely depleted in all other cannabinoids,” (emphasis added) recited claim 4 contains unsupported subject matter that must be removed from the claims. 

The following are new rejections necessitated by amendment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21, 27, 28, 30, 31, 33-37 of copending Application No. 15/765,025 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a nearly identical method of extracting and purifying cannabinoids.
The principle difference between the two claim sets is that the claims of the ‘025 application are drawn to a method of purifying CBD, whereas the present claims are drawn to a method of purifying THC. However, the purification steps in the claimed methods are essentially the same steps of extraction followed by distillation. The distillation conditions recited in the present claims lie within those recited in the ‘025 application. A person having ordinary skill in the art would recognize that THC would be obtained as a distillation product separate from the CBD product obtained in the distillation step in Application ‘025. Likewise, a person having ordinary skill in the art would recognize that CBD would be obtained as a separate distillation product from the THC product in the distillation of the present Application. 
The claims of the ‘025 application render obvious the claims of the present Application, which are drawn to a substantially identical method which is merely framed as a method of recovering a different intended product from said method, said method being a method which yields both the intended product recited in present application and that recited in the ‘025 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772